Citation Nr: 0518664	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include residuals of myocardial infarction.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine with numbness in the legs, based upon the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from March 1974 to 
September 1993.

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2004, the issues then before the 
Board included entitlement to service connection for a heart 
disorder, entitlement to service connection for residuals of 
a low back injury, and entitlement to service connection for 
numbness of the lower extremities.  These matters were 
remanded to the Department of Veterans Affairs (VA), 
Indianapolis, Indiana, Regional Office (RO) for additional 
development and the readjudication of the issues on appeal.  
Following the completion of the requested development, the RO 
issued a December 2004 rating decision that combined and 
granted service connection for degenerative disc disease of 
the lumbar spine with numbness in the legs, and assigned a 20 
percent rating for that disability.  A supplemental statement 
of the case was issued in December 2004 as to the issue of 
entitlement to service connection for a heart disorder, and 
the case was returned to the Board for further appellate 
review.  

The issue of entitlement to a disability evaluation in excess 
of 20 percent for service-connected degenerative disc disease 
of the lumbar spine, with numbness in the legs, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
not being remanded herein has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim and the evidence 
necessary to substantiate it.

2.  The appellant is not shown to have a current heart 
disability, to include residuals of myocardial infarction.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a heart 
disability, to include residuals of myocardial infarction, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a heart 
disorder.  He claims that he has a current heart disorder and 
had a myocardial infarction after service, and that these are 
related to chest pain and abnormal electrocardiograms in 
service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2001 rating 
decision, January 2002 statement of the case, September 2002 
supplemental statement of the case, and December 2004 
supplemental statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The January 2002 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, while the September 2002 
supplemental statement of the case provided the law and 
implementing regulations of the VCAA.  

Further, in correspondence dated in October 2002 and February 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in October 2002 and February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the October 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  The February 2004 VCAA notice, 
however, did specifically ask the veteran to "provide us 
with any evidence or information you have pertaining to your 
appeal."

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  Although the first notice did not use the exact 
language, the second notice did.  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA cardiology examinations in 
May 2001 and June 2004.  In February 2004, the Board issued a 
remand and asked that the veteran be given another 
opportunity to provide medical evidence that would show, 
among other things, the current existence of the claimed 
heart disorder.  Reference was made to treatment records of 
specific health care providers that were reported to have the 
purported evidence.  Pursuant to the remand, the RO issued 
two letters, one in February 2002 and the next in April 2004, 
asking that he submit authorizations for the purpose of 
obtaining the evidence described.  The veteran failed to 
respond or submit any additional information pertaining to 
his claimed heart disorder.  In the June 2004 VA cardiology 
examination report, the necessity of obtaining the referenced 
medical evidence was noted.  In the December 2004 
supplemental statement of the case, the veteran was advised 
of his failure to respond to the request for medical 
information.  The veteran did not respond to this 
supplemental statement of the case.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  It 
is significant to note, once again, that the veteran failed 
to respond to entreaties by the RO for assistance in its 
efforts to obtain significant and specific sources of medical 
evidence that may have been helpful to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a heart disorder.  Accordingly, the Board will proceed 
with appellate review.

Analysis

The appellant argues that he experienced chest pain and 
abnormal cardiograms in service that ultimately caused three 
myocardial infarctions post-service, and which were the 
initial manifestations of his current heart disorder.  Having 
carefully considered these contentions in light of the record 
and applicable law, the Board must deny the claim.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
a chronic heart disability and that he had three myocardial 
infarctions post-service, and that they are related to his 
period of active service.  Service connection may be granted 
if the evidence establishes that any of the claimed 
disabilities are related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed heart disorder and/or residuals of 
myocardial infarction.  The Board finds that the 
preponderance of the evidence is against the current 
existence of the claimed disability, and that the Hickson 
element (1) has therefore not been satisfied as to this 
claim.  

As noted, the appellant and his spouse have asserted that he 
has a current heart disorder and that he experienced three 
myocardial infarctions post-service.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held, however, that 
lay persons, such as the appellant and his spouse, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has a heart 
disorder.  

Although the veteran's service medical records do show 
complaints of chest pain and pressure in January 1989, June 
1990, and June 1993, in each case, these complaints were 
considered exertional and were not attributed to a cardiac 
disorder.  By the same token, while an initial 
electrocardiogram (EKG) conducted just prior to the veteran's 
service separation from service on June 16, 1993, was 
abnormal, a retest EKG of June 24, 1993 showed normal 
findings.  

Upon VA examination in May 2001, the veteran noted a history 
of chest pain in service and myocardial infarctions.  He 
reported that he had not been hospitalized 


and no treatment was received.  He stated that he did not 
take medications and had not been to the doctor lately.  
Examination showed the heart to be of normal size by 
percussion, with normal S1, S2 sounds, and no heart murmur.  
Chest X-ray showed heart size and vascularity to be within 
normal limits.  The VA examiner offered a diagnosis of 
"history of three myocardial infarctions, based upon history 
provided by the veteran."  The examiner recommended an EKG 
and stress test.  The veteran subsequently underwent a stress 
electrocardiogram.  The results of the stress test revealed 
findings suggestive of inferior lateral ischemia.  No EKG was 
conducted.  

Pursuant to the Board's 2004 remand, the veteran underwent VA 
cardiology examination in June 2004.  In the report of the 
examination, the veteran reported a history of chest pain and 
abnormal heart function in 1991 and 1993, and a further 
history of cardiac catheterization in 2001 in Fort Wayne in 
which blockages were found.  Following examination and review 
of the claims folder, the examiner stated that he could not 
find any evidence of the veteran's cardiac catheterization in 
2001, nor of his EKG in 1993 purportedly showing abnormal 
wall motion.  The examiner found it puzzling that the 
catheterization in 2001 led to no intervention whatsoever.  
The examiner stated that he would have expected a medical 
regimen that would have included statin and ace inhibitors, 
as well as a long acting nitrate.  The examiner concluded 
that it was unclear whether the veteran clearly has coronary 
artery disease or not.  The VA examiner stated that he would 
need to obtain the records from Fort Wayne, as well as the 
1993 EKG, showing abnormal wall motion.  The examiner stated 
that that information and an echocardiogram may help clear 
things up quite a bit.  

As noted above, the veteran failed to submit the necessary 
authorizations to assist VA in obtaining the very medical 
evidence that the 2004 VA cardiologist stated would be most 
helpful in making the determination as to whether the veteran 
has a current heart disorder that is related to service.  It 
is significant to note that the veteran failed to act despite 
being emphatically told of the significance of the requested 
evidence.  



Essentially, other than the veteran's own statements, or the 
history provided by the veteran to examining VA physicians, 
the claims folder contains no diagnosis of a current heart 
disorder, or a diagnosis of myocardial infarction in the 
past.  The CAVC has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  As discussed above, without the past medical 
records referenced by the veteran, the 2004 VA cardiologist 
could not form an opinion as to whether the veteran has a 
cardiac disorder or not.  Critically, the VA physician did 
not state that the veteran has a current heart disorder.  As 
noted above, the veteran was given several opportunities to 
assist in obtaining medical evidence that would show the 
current disorder at issue, but failed to respond to those 
requests.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a heart disorder, including residuals of 
myocardial infarction, where, as in the present case, the 
preponderance of the evidence fails to demonstrate that the 
appellant currently has the claimed disabilities.  The 
criteria for a valid claim for the disabilities at issue, 
therefore, have not been met in this case.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer at 225.  While the Board is sympathetic to the 
appellant's assertions that he currently has the claimed 
disability; again, he is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of a current diagnosis of the disorder at issue.  



Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder.  Clearly, 
the preponderance of the evidence is against the claim.  
Thus, the Board concludes that the appellant's claim for 
service connection for a heart disorder, to include residuals 
of myocardial infarction, must be denied.


ORDER

Entitlement to service connection for a heart disability, to 
include residuals of myocardial infarction, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in a December 2004 rating decision, service 
connection was granted for degenerative disc disease of the 
lumbar spine with numbness in the legs, and was assigned a 20 
percent disability rating.  In June 2005, the veteran's 
service representative, on the veteran's behalf, expressed 
disagreement in writing with the 20 percent disability 
evaluation assigned for that disorder in the December 2004 
rating decision.  The representative argued that the 
veteran's back disorder was more severe than represented by 
the 20 percent rating.  It was also contended that 


the RO had improperly combined the low back disability with 
the service-connected numbness of the lower extremity 
disorder, and that those disorders should be rated 
separately.  The Board finds that a timely notice of 
disagreement was filed with regard to the claim of 
entitlement to a disability evaluation in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine with numbness in the legs, based upon the 
initial grant of service connection.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2004).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC should issue a statement of 
the case to the appellant addressing the 
issue of entitlement to a disability 
evaluation in excess of 20 percent for 
service-connected degenerative disc 
disease of the lumbar spine with numbness 
in the legs, based upon the initial grant 
of service connection.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran and 
his representative must be advised of the 
time limit in which they may file a 
substantive appeal. 38 C.F.R. § 20.302(b) 
(2004).  

Then, only if the appeal is timely 
perfected, this issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified by the VBA AMC.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


